EXHIBIT 99.8 CHARTERED ACCOUNTANTS MacKay LLP 1100 – 1177 West Hastings Street Vancouver, BCV6E 4T5 Tel:(604) 687-4511 Fax: (604) 687-5805 Toll Free: 1-800-351-0426 www.mackay.ca CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Annual Report on Form 40-F/A of our audit report dated March 16, 2012 with respect to the consolidated financial statements of International Tower Hill Mines Ltd. (the “Company”) for the period ended December 31, 2011 and the year ended May 31, 2011 and to the incorporation by reference of this Annual Report on Form 40F/A, together with our audit report contained herein, in the Company’s Form S-8 Registration Statements (SEC File Nos. 333-158533 and 333-174617). “MacKay LLP” Chartered Accountants Vancouver, British Columbia, Canada July 18, 2012
